Citation Nr: 1429392	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  11-09 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date prior to April 28, 2009, for the grant of improved death pension benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran reportedly had active service from August 1943 to April 1946.  He died in April 2007.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) and Insurance Center, in Philadelphia, Pennsylvania, that granted VA improved death pension benefits, effective as of April 28, 2009. 

In September 2012, the appellant testified at a personal hearing over which the undersigned presided.  A transcript of the hearing is of record.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issue on appeal and inquired as to the merits of the appellant's claim.  The appellant was offered an opportunity to ask the undersigned questions.  Neither the appellant nor her representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.  In October 2012, the appellant submitted new evidence into the record with a waiver of agency of original jurisdiction adjudication.  See 38 C.F.R. § 20.1304 (2013). 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

The appellant's claim for VA improved death pension benefits was received by VA on April 29, 2009. 

CONCLUSION OF LAW

The criteria for an effective date earlier than April 28, 2009, for an award of VA improved death pension benefits is not met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5110(d) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 326(a) 3.400(c)(3)(i) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is ordinarily required to notify the claimant and his/her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  Proper Veteran's Claims Assistance Act of 2000 (VCAA) notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim, that VA will seek to provide, and that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1) (2013). 

The appellant's earlier effective date claim arises from her disagreement with the assignment of an effective date following the grant of entitlement to death pension in August 2009.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. The appellant received VCAA notice regarding her pension claim in May 2009.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Effective Date

Death pension benefits are generally available for surviving spouses of war time Veteran's whose death was not service connected.  38 U.S.C.A. § 1541(a) (West 2002).

Claims for VA non-service-connected death pension benefits received after December 10, 2004, are awarded effective from the first day of the month in which the Veteran's death occurred if the claim is received within one year after the date of death; otherwise, it is the date of receipt of the claim.  38 C.F.R. § 3.400(c)(3)(i) (2013). 

Here, the Veteran's death certificate shows he died on April [redacted], 2007.  The appellant submitted a partially completed claims form without supporting documentation which was received by VA on April 29, 2009.  The RO informed her via letter on May 4, 2009, that she needed to submit all required information so processing the claim could continue.  The same day, a fully completed form with supporting documents was submitted.  In August 2009, the RO granted non-service-connected death pension benefits with an effective date of April 28, 2009 (this was one day prior than the actual submission of the claim, but this fact is of little consequence.) 

In her December 2009 notice of disagreement, the appellant admitted she did not file her claim until 2009, but requested an earlier effective date of the grant of claim back to the date of the Veteran's death.  The appellant stated that prior to the Veteran's death, they were attempting to get his service records and contacted a county veterans' service officer for assistance, but the Veteran died soon afterwards.  (See also Board Hearing Transcript, p 3.)  The appellant did not have records and thought she could not file a claim.  When she applied for Social Security Administration disability benefits, she was told to apply at VA as well.  She felt she was entitled to benefits from the Veteran's date of death.

At the September 2012 Board hearing, the appellant appeared to make an argument for equitable tolling in addition to what she stated in her notice of disagreement.   After her husband's death, she had a stroke and "a mental breakdown" during which her daughter took care of her, but she was not hospitalized.  (Transcript, p 4.)  In 2009, she contacted the county Veteran's Affairs officer again and she was assisted in filing her claim.  Id.  The appellant stated she did not file a claim immediately following her husband's death due to her mental and physical condition secondary to stroke.  (Transcript, p 5.)  She explained she was having trouble with her mental health before and after her husband's death.  (Transcript, p 6.)  She had a stroke around the time of his death but did not know about it until later.  (Transcript, p 7.)  The Veteran's daughter related the same information in an October 2012 statement. 

After the hearing, the Board received an October 2012 letter from Dorchester County Mental Health (along with a waiver of agency of original jurisdiction adjudication).  The appellant was said to have been treated from November 2006 to January 2007 for major depression.  She was referred elsewhere for care after that. 

Although equitable tolling has precedential application to other areas, the Board does not find precedent for its application in the filing of an original claim for pension.  See Checo v. Shinseki, 748 F.3d 1373 (Fed.Cir. 2014); Bove v. Shinseki, 25 Vet. App. 136 (2011) (addressing the 120-day period to file a notice of appeal to the Court of Appeals for Veterans Claims).  Also, VA General Counsel has stated that the doctrine of equitable tolling may not be applied solely for the purpose of granting an earlier effective date for an award, when tolling is not necessary to preserve the underlying claim.  VA Gen. Coun. Prec. 17-95 (June 21, 1995). 

The Board does not find the appellant filed her claim within one year of the Veteran's death.  As a result, the effective date was the date of receipt of the claim and not the first day of the month in which the Veteran's death occurred.  38 C.F.R. § 3.400(c)(3)(i).  She is not eligible for death pension benefits prior to April 28, 2009.  This claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

An effective date prior to April 28, 2009, for the award of improved death pension benefits is denied. 




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


